PER CURIAM.
Donna M. Briggs appeals from the district court’s order declining to hold Briggs in contempt of court for an alleged violation of a protective order and refusing to award sanctions in Briggs’ favor. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Briggs v. City of Norfolk, Nos. CA-98-288-2; CA-99-83-2 (E.D.Va. Jan. 22, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *93and argument would not aid the decisional process.

AFFIRMED.